Ewing, Judge,
delivered the opinion of the court.
The evidence of the general character of the defendant was improperly excluded. Nothing is better settled than that evidence of general character is competent for the accused .in all criminal trials. The reasonable operation of such evidence is to create a presumption that a pei’son of good character was not likely to have committed the act imputed to him; that there is some mistake or misrepresentation in the evidence on the part of the prosecution, and it is strictly admissible evidence in the case. (3 Greenl. Ev. § 25.) The good character of the party accused, satisfactorily established by competent witnesses, is an ingredient which ought always to be submitted to the consideration of the jui-y, together with the other facts and circumstances of the case. The nature of the charge and the evidence by which it is supported will often render such ingredient of little or no avail; but the more correct course seems to be not in any case to withdraw it from consideration, but to leave it to the jury to form their conclusion upon the whole evidence, whether an individual whose character was previously unblemished, has or has not committed the particu*392lar crime for which he is called upon to answer. (2 Russ. Cr. p. 785-6.)
There are cases, and this may be one of them, where the proof of guilt is so clearly made out as to render evidence of good character apparently of little or no importance, or quite immaterial, as the record presents the case; but the great variety of circumstances that very properly affect the credibility and force of testimony as it is delivered to a jury, of which we can know nothing, should restrain us from assuming to judge of the materiality of a fact, the importance of which can only be properly estimated by a jury in connection with such circumstances. It is not perceived how, on principle, a distinction can be made between evidence of facts and evidence of character; it is alike relevant as to the question of guilty or not guilty. I am aware it is sometimes said that such evidence should be restricted to doubtful cases, and that in such only can it be of any avail to the accused, and can not where the proof is complete and convincing. But who is to determine whether a case is clearly made out or is doubtful ? In cases of doubt juries will acquit, and the evidence of character, according to that hypothesis, is then of no avail. But may there not be cases where the fact of good character would give the preponderance in favor of the accused by creating a reasonable doubt, and where, if withheld, the jury might convict ? And would it not be manifestly improper to deprive him of the benefit of such evidence on the trial, because the judge might deem the proof of guilt so clearly made out that in his opinion it could be of no avail if admitted, and would therefore do him no harm if excluded ? So that whether the case may be considered clear or doubtful, is not the proper criterion to govern. For the very fact which is excluded by reason of its supposed unimportance, may itself determine the character or complexion of the case in that respect, and make doubtful what was otherwise clear.
The first instruction given by the court on its own motion *393was erroneous, in submitting to the jury a question of law, i. e. what a felony is.
There was no error in refusing the third, fifth and sixth instructions asked by defendant. (See Cr. & P. art. 2, § 4.)
Judgment reversed and the cause remanded;
Judge Nap-ton concurring. Judge Scott absent.